TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00588-CR


Jonathan Alexander Vargas, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 64963, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant has filed a motion to dismiss his appeal.  The motion complies with rule
42.2 and includes a letter signed by appellant stating that he no longer wishes to pursue the appeal.
We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.2.

  
					David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   January 8, 2010